Citation Nr: 0725805	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-43 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
a depressive disorder, claimed as a nervous condition.

In August 2003, the veteran filed a timely notice of 
disagreement (NOD) to the July 2003 rating decision and 
identified additional evidence for VA to obtain.  The RO 
apparently treated this as a new claim.  The RO denied 
service connection for a depressive disorder in a July 2004 
rating decision, finding that new and material evidence had 
not been submitted to reopen the claim of service connection.  
However, the RO issued a statement of the case (SOC) in 
December 2004 which properly addressed the veteran's original 
claim for service connection for a depressive disorder, 
claimed as a nervous condition.  The veteran perfected his 
appeal in December 2004.  In September 2006, the Board 
remanded this case.  

The veteran requested a Board hearing in December 2004, but 
withdrew this request in August 2004.


FINDINGS OF FACT

1.  The veteran did not have psychiatric defect, infirmity or 
disorder prior to entering service.

2.  A depressive disorder, diagnosed as major depression 
disorder, is not attributable to service.  




CONCLUSIONS OF LAW

1.  Psychiatric defect, infirmity, or disorder did not 
clearly and unmistakably pre-exist service, and the veteran 
is entitled to the presumption of soundness.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2006).

2.  A depressive disorder, diagnosed as major depression, was 
not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in May 2003 was sent to the claimant.  
Thereafter, additional notification was provided in November 
2003 and in October 2006.  Cumulatively, the VCAA letters 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Simmons v. Nicholson, 487 
F. 3d 892 (2007); see also Sanders v. Nicholson, 487 F. 3d 
881 (2007).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The veteran reported that he had received 
private treatment for a psychiatric disorder, however, he 
indicated that Dr. R.H. was no longer in practice.  In 
addition, he stated that Dr. S., who had treated him 
immediately after separation from service for depression, was 
retired, but he had been located.  However, the veteran 
failed to provide a medical release for those records when 
requested to do so.  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Dusek v. Derwinski, 2 Vet. App. 522 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant's 
representative asserts that a VA examination should be 
afforded to the veteran.  However, the Board finds that the 
post-service records satisfy 38 C.F.R. § 3.326.  The veteran 
has been fully advised of what evidence is needed to 
substantiate his claim.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 
410, at 418 (2006).  In this case, the record does not 
indicate that any current psychiatric diagnosis may be 
associated with the veteran's active military service.  Thus, 
the veteran will not be scheduled for a VA examination.  As 
noted, he was duly notified that he could submit his own 
supporting evidence, but has not done.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress" of the preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later-claimed disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and the "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

The service medical records reflect that in November 1961, 
the veteran underwent a pre-induction examination.  On the 
Report of Medical History, the veteran reported that he had 
nervous trouble.  However, his medical examination revealed 
that his psychiatric system was normal.  In March 1963, the 
veteran was afforded an induction examination.  On the Report 
of Medical History, the veteran reported that he had nervous 
trouble.  However, his medical examination revealed that his 
psychiatric system was normal.  

In January 1965, the veteran underwent a separation 
examination.  On the Report of Medical History, the veteran 
reported that he had nervous trouble.  He specifically 
indicated that he had a "nervous stomach."  He denied 
having depression or excessive worry, frequent trouble 
sleeping, frequent or terrifying nightmares, and/or loss of 
memory or amnesia.  His medical examination revealed that his 
psychiatric system was normal.  

At the time of entry, there is a presumption that the veteran 
entered in sound health.  Here, there is no evidence that at 
entry, there was any defect, infirmity, or disorder with 
regard to psychiatric disability on objective examination.  
The examination was normal.  Thus, the veteran is entitled to 
a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

Although the veteran reported nervous trouble on his Report 
of Medical History on the pre-induction and entrance 
examinations, the medical examinations showed that his 
psychiatric system was normal.  Thus, on entry, no defect, 
infirmity, or disorder was present.  Accordingly, the 
veteran's personal report that he had nervous trouble prior 
to service, does not meet the burden of clear and 
unmistakable evidence that psychiatric defect, infirmity, or 
disorder existed when he entered service in March 1963.  
Therefore, those sole notations prior to and on entry along 
with the normal medical examinations do not satisfy the 
standard of clear and unmistakable evidence required to rebut 
the presumption of soundness.  

Post-service, the veteran was afforded a VA examination in 
December 1991.  At that time, the veteran presented a myriad 
of complaints with regard to current disabilities.  He did 
not report any past or present psychiatric complaints, other 
than "stomach nerve," but he was diagnosed as having actual 
gastrointestinal disability.  Conversely, he was not 
diagnosed as having any psychiatric disability.  

The normal findings constitute negative evidence.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
 Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

VA treatment records show that on January 15, 1998, the 
veteran reported that he wanted "nerve pills" that he had 
been on "for years."  The impression was depression.  

Thereafter, a social worker noted that the veteran had 
related that he had been nervous since Korea.  He described 
seeing a lot of bombings, killings, and destruction.  He 
described current symptoms which the social worker felt were 
consistent with post-traumatic stress disorder (PTSD).  

On July 28, 1998, the veteran reported that the medication he 
had been given was making him very nervous so he took one of 
his "nerve pills" that he had previously taken.  In 
March 1999, the veteran was again seen by VA.  He reported 
having depression and anxiety.  He indicated that he had been 
hospitalized 6-7 years earlier.  

In January 2000 medical records of R.N.V., M.D., it was noted 
that the veteran had a history of a psychiatric disorder, in 
connection with other unrelated medical treatment.  

VA records reflect that in May 2003, it was noted that the 
veteran had anxiety and depression and was taking medication.  
January and June 2004 psychosocial evaluations were negative.  
In July 2004, it was noted that the veteran had a diagnosis 
of major depression.  

In a November 2004 letter, Dr. V. indicated that he had 
treated the veteran on and off since 1980.  He was last seen 
in April 2004.  The veteran had a history of an anxiety 
disorder.  When last seen, he had a significant anxiety 
disorder and might need psychiatric help.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a psychosis will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the veteran has never been diagnosed as having 
a psychosis.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit Court), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records show that the veteran reported 
being nervous, described as a nervous stomach when he was 
separated from service in 1965.  He denied having depression 
and his psychiatric examination was normal.  In 1991, the 
veteran was examined by VA and reported his pertinent medical 
history and current complaints regarding medical problems at 
that time.  The veteran stated that he had "stomach 
nerves."  However, he did not report any psychiatric 
symptoms nor was he diagnosed as having any psychiatric 
disability.  He was, however, diagnosed as having gastritis 
and it was noted that he had a history of a peptic ulcer 
disease.  Therefore, he was diagnosed as actually having 
gastrointestinal disability.  He thereafter continued to 
complain of and was diagnosed as having gastrointestinal 
disability.  There was no further mention of any nervous 
stomach.  The veteran and his representative have made clear 
that service connection is not sought for a nervous stomach, 
but for a depressive disorder.  

Beginning in 1998, the veteran was noted to have a 
psychiatric disorder, anxiety and depression, diagnosed as a 
depressive disorder or major depression.  

A VA social worker noted that the veteran's inservice reports 
of bombings, destruction, and killings were consistent with 
PTSD.  The veteran related being nervous since that time.  
This initial diagnosis of PTSD was not confirmed nor does the 
veteran have a current diagnosis of PTSD.  In McClain v. 
Nicholson, No. 05-0468 (U.S. Vet. App. June 21, 2007), the 
Court held that the requirement that a current disability be 
present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim" (emphasis added).  Under such circumstances, 
provided the resolved disability is related to service, a 
claimant would be entitled to consideration of staged 
ratings.  However, a nexus to service is still required.  

The veteran's claim of service connection was filed after 
this initial diagnosis of PTSD was made and it has not been 
made since that time.  It is unclear whether the veteran had 
PTSD or whether it resolved.  Regardless, the veteran 
currently has a diagnosis of a depressive disorder.  The 
social worker did not make any other diagnoses nor did the 
social worker relate any of the reported complaints to a 
diagnosis other than PTSD to include to a depressive 
disorder.  The Board notes that a claim of service connection 
for PTSD is separate and distinct from the current claim of 
service connection for a depressive disorder and service 
connection for PTSD has not been adjudicated nor is it 
therefore on appeal.  The only issue on appeal is service 
connection for a depressive disorder.  

The remainder of the post-service medical evidence shows that 
the veteran has a depressive disorder with anxiety, diagnosed 
as major depression.  There is no medical nexus evidence 
establishing an etiological relationship between current 
diagnosis and service.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit Court has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 
2007), the Court indicated that varicose veins were a 
condition involving "veins that are unnaturally distended or 
abnormally swollen and tortuous."  Such symptomatology, the 
Court concluded, was observable and identifiable by lay 
people.  Because varicose veins "may be diagnosed by their 
unique and readily identifiable features, the presence of 
varicose veins was not a determination 'medical in nature' 
and was capable of lay observation."  Thus, the veteran's 
lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, No. 2007-4019 (U.S. Vet. App. July 
3, 2007), the Federal Circuit Court determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, No. 04-0534 WL 
1745833 Vet. App. June 15, 2007). 

The veteran can report being depressed and anxious.  However, 
these are subjective symptoms and not readily identifiable 
the way that varicose veins may be observed, objectively.  
See Barr.  There are many different psychiatric disorders.  
The veteran does not have the medical expertise to discern 
the nature of any current psychiatric diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The veteran is competent to report that he has 
been told of a diagnosis of a depressive disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the veteran's lay assertions 
are not competent or sufficient.  See Jandreau.  

Further, the veteran's credibility must be evaluated.  See 
Layno, see also Barr.  As noted, the veteran's report of a 
history of nervous trouble and specifically a nervous stomach 
at the time of separation was not related to a current 
diagnosis on separation.  The veteran was provided a complete 
and thorough examination in 1991.  However, there were no 
complaints or diagnosis of a psychiatric disability at that 
time.  The veteran has reported to VA and in the VA medical 
records that he received prior treatment for psychiatric 
disability to include being given "nerve pills."  However, 
he has failed to cooperate in obtaining the purported 
supporting records and this is not demonstrated in the 
available records.  The veteran asserts that he has been 
continuously experiencing psychiatric symptoms since service.  
As noted, he is competent to report symptoms.  However, the 
documentary record contradicts his report of continuous 
symptoms.  He has failed to provide the necessary 
authorization to show that he made complaints after service.  
He did not make complaints on the 1991 examination other than 
with regard to his stomach which was not psychiatric in 
nature on examination, but gastrointestinal in nature.  This 
evidence conflicts with the veteran's statements that he was 
continuously having psychiatric problems.  Therefore, the 
Board does not find that statement to be credible.  

In sum, the competent evidence does not establish that 
psychiatric disability began during service.  The service 
medical records showed no injury or disease.  Thus, there was 
no chronic psychiatric disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that over two decades after such separation, the 
veteran had psychiatric disease.  In essence, the veteran's 
assertions of chronicity and continuity are unsupported and 
the Board has determined that they are not probative.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim.).

Accordingly, service connection for a depressive disorder, 
diagnosed as major depression, is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a depressive disorder, diagnosed as 
major depression is denied.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


